PER CURIAM.
Appellant John J. Shaw, plaintiff below, appeals from a final order of the trial court dismissing without prejudice this Federal Employer’s Liability action on the doctrine of forum non conveniens.
Plaintiff Shaw, a resident of North Carolina, alleged that he was injured on February 1, 1968, while an employee of appellee Railroad at Rocky Mount, North Carolina. Defendant Railroad is a Virginia corporation, having its principal place of business in Jacksonville, Florida. At the time he entered his order dismissing the instant cause, the trial judge did not have the benefit of this Court’s recent decision in Adams v. Seaboard Coast Line Railroad Company, 224 So.2d 797 (Fla.App.1st 1969), which is an “on all fours” case. Upon the authority of same, the judgment of dismissal by the trial judge in the instant cause is reversed and the cause is remanded for further proceedings.
Reversed and remanded.
JOHNSON, C. J., CARROLL, DONALD K., and RAWLS, JJ., concur.